In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
WILLIAM T. SMITH,         *
                          *                        No. 16-1699V
              Petitioner, *                        Special Master Christian J. Moran
                          *
v.                        *                        Filed: April 11, 2017
                          *
SECRETARY OF HEALTH       *                        Stipulation; Tdap vaccine;
AND HUMAN SERVICES,       *                        Guillain-Barré syndrome (“GBS”).
                          *
                          *
              Respondent. *
******************** *

Danielle A. Strait, Maglio, Christopher, & Toale, Seattle, WA, for Petitioner;
Adriana Teitel, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On April 10, 2018, the parties filed a joint stipulation concerning the petition
for compensation filed by William T. Smith on December 28, 2016. Petitioner
alleged that the Tetanus-diphtheria-acellular pertussis (“Tdap”) vaccine he received
on April 29, 2016, which is contained in the Vaccine Injury Table (the “Table”), 42
C.F.R. §100.3(a), caused him to suffer Guillain-Barré syndrome. Petitioner further
alleges that he suffered the residual effects of this injury for more than six months.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on his behalf as a result of his condition.




       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the vaccines either caused or significantly
aggravated petitioner’s alleged injury or any other injury, and denies that
petitioner's current disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

           1. A lump sum of $43.61, representing compensation for full
              satisfaction of the State of Louisiana Medicaid lien, in the form of
              a check payable jointly to petitioner and:

                              Equian, LLC
                              PO Box 771932
                              Detroit, MI 48277-1932
                              Equian File: 829514-158417

               Petitioner agrees to endorse this payment to Equian, LLC;

           2. A lump sum of $8,775.37, representing the balance due on
              petitioner’s past incurred medical expenses, in the form of a check
              payable jointly to petitioner and Ochsner Health Systems.
              Petitioner agrees to endorse this payment to Ochsner Health
              Systems; and

           3. A lump sum of $81,224.63 in the form of a check payable to
              petitioner. This amount represents compensation for all
              remaining damages that would be available under 42 U.S.C. §
              300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-1699V according to this decision
and the attached stipulation.2


       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
IT IS SO ORDERED.

                        s/Christian J. Moran
                        Christian J. Moran
                        Special Master




                    3